DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change of Examiner
	The examiner assigned to the instant application has changed.  The new examiner is Melissa Mercier.  Contact information is provided at the end of this Office Action.

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-11) in the reply filed on January 11, 2021 is acknowledged.  The traversal is on the ground(s) that the office failed to demonstrate that all of Group II (claims 12-17) can be used in materially different process.  This is not found persuasive because the composition of Group II is not required in the method of Group I. 
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
	Receipt of the Information Disclosure Statement filed on February 21, 2020 is acknowledged. A signed copy is attached to this office action. 
	It is noted that US 5,660,085 cited on the IDS is drawn to a handlebar assembly for a bicycle and does not appear to be relevant to applicable to the instant application. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with George Lewis on September 8, 2021.
The application has been amended as follows: 
Claims 12-17: cancelled 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is that of Hsu (US 10,537,608) which discloses a method of treating dry eye using an adiponectin peptidomimetic compound; Matsumara et al. (US 8,669,241) which discloses ophthalmic compositions of a vegetable oil and an alcohol for improving dry eye; Ogawa et al. (US 5,830,913) which discloses a method of treating dry eye using sulfodehydroabietic acid; and Inagaki et al. (US 2017/0348344) which discloses treating dry eye using a composition using an aqueous ophthalmic solution of diquafosol and chlorhexidine.  
None of the cited references disclose or render obvious the of donor tears for the treatment of dry eye.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELISSA S MERCIER/Primary Examiner, Art Unit 1615